Per Curiam.
There is no evidence to support the findings that there was an agreement to dissolve and that the accounting on the dissolution should be determined as of March 20, 1930. Accordingly, findings of fact 11, 12, 14, 15, 16 and 17, and conclusions of law 1 and 5, should be reversed. The judgment should be modified by directing that the dissolution and accounting be as of the date of the decree, March 17, 1931, and as modified affirmed, with costs to the respondent. Present — Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ. Judgment modified by directing that the dissolution and accounting be as of the date of the decree, March 17, 1931, and as so modified affirmed, with costs to the respondent. Settle order on notice.